 1   STEPHANIE HINDS
     Acting United States Attorney
 2
     DEBORAH L. STACHEL
 3   Regional Chief Counsel, Region IX
     TIMOTHY R. BOLIN (SBN 259511)
 4   Special Assistant United States Attorney
            Social Security Administration
 5
            Office of the General Counsel
 6          160 Spear St Ste 800
            San Francisco, CA 94105
 7          Telephone: (415) 977-8982
            Facsimile: (415) 744-0134
 8          Email: timothy.bolin@ssa.gov
 9   Attorneys for Defendant

10
                                       UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
13                                                         )
     JOSEPHINE PALAFOX,                                    ) Case No. 4:20-cv-07944-HSG
14                                                         )
            Plaintiff,                                     ) JOINT STIPULATION TO AN
15                                                         )                       ; ORDER
            vs.                                            ) EXTENSION OF TIME
16                                                         )
     ANDREW SAUL,                                          )
17                                                         )
     Commissioner of Social Security,                      )
18                                                         )
            Defendant.                                     )
19
20          The parties agree and stipulate to an extension of time for Defe
21   motion for summary judgment, up to and incl
22   additional time due to pandemic-related work restrictions and increases in caseloads. This is his first

23   request for an extension of time in which to respond to Plainti

24          In light of the global COVID-19 crisis, the SSA has taken the unprecedented step of suspending

25   in-office services to the public. See https://www.ssa.gov/coronavirus/. The SSA is focusing on providing

26   the most critical services by mail, phone, and online to those most in need. The SSA is also taking

27
                                                          1
28
                         Joint Stipulation for an Extension of Time, Case No. 4:20-cv-07944-HSG
 1
     additional steps to protect its employees and help stop the spread of COVID-19, e.g., maximizing social
 2
     distancing and significantly limiting employee access to SSA facilities.
 3
             Furthermore, the agency had more than 11,100 new court cases waiting to be processed at the
 4
     end of January 2021. Although CAR production is now at/above pre-pandemic levels, the number of
 5
     new complaints in district courts has also increased: in the first quarter of fiscal year 2021, the agency
 6
     processed 5,270 cases, compared to 4,098 cases in the first quarter of fiscal year 2020 and 3,970 in the
 7
     first quarter of fiscal year 2019.
 8           Given the volume of pending cases, Defendant asks the Court to extend his time for filing his
 9                                        r summary until August 23, 2021. Defendant will file the response
10   earlier if at all possible.
11           The undersigned affirms as follows: today I emailed opposing counsel, Katherine Rose Siefried,
12   Esq., to ask whether she would agree to stipulate to this extension and allow me to sign it for her. She
13   agreed to my requests. The parties stipulate in good faith, with no intent to prolong proceedings unduly.
14
15                                                    Respectfully submitted,
16
17   Date: July 2, 2021                                  /s/ Katherine Rose Siefried
                                                      KATHERINE ROSE SIEGFRIED
18                                                    Attorney for Plaintiff
19
20   Date: July 2, 2021                               STEPHANIE HINDS
                                                      Acting United States Attorney
21
22                                                     /s/ Timothy R. Bolin
                                                      TIMOTHY R. BOLIN
23                                                    Special Assistant United States Attorney
                                                      Attorneys for Defendant
24
25
26
27
                                                              2
28
                                   Joint Stipulation for an Extension of Time; ORDER

                                               Case No. 4:20-cv-07944-HSG
 1
                                                 ORDER
 2
           Pursuant to the foregoing joint stipulation to an extension of time, and for cause shown, THE
 3
     COURT ORDERS that Defendant shall have until A
 4
     motion for summary judgment.
 5
 6
     Date: 7/6/2021                             _______________________________________________
 7                                              HON. HAYWOOD S. GILLIAM, JR.
 8                                              United States District Court Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                         3
28
                               Joint Stipulation for an Extension of Time; ORDER

                                         Case No. 4:20-cv-07944-HSG
